DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Qionghua Weng on 6/15/2021. These amendments are in addition to the amendments filed 6/01/2021 that have been entered by the Examiner.

The application has been amended as follows: 

1. (Currently Amended) A data transmitting method comprising: generating multiple channels of encoded data by encoding same data to be encoded according to a plurality of bit rates; selecting encoded data to be transmitted from the multiple channels of encoded data according to a channel bandwidth of a transmission channel, the encoded data to be transmitted being one of the multiple channels of encoded data that matches the channel bandwidth; transmitting the encoded data of the selected channel, the encoded data of the selected channel including an image frame; and using , the latency control being determined according to a difference between the target latency and a result of the target bit rate dividing the channel bandwidth.

2. (Cancelled)

3. (Previously Presented) The method of claim 1, wherein selecting the encoded data to be transmitted includes: selecting one of the multiple channels of encoded data, of which a transmission latency under the channel bandwidth is closest to the target latency out of the multiple channels of encoded data, as the encoded data to be transmitted.

4. (Previously Presented) The method of claim 1, wherein selecting the encoded data to be transmitted includes: selecting one of the multiple channels of encoded data, of which a transmission latency under the channel bandwidth is not more than and is closest to the target latency out of the multiple channels of encoded data, as the encoded data to be transmitted.

5. (Previously Presented) The method of claim 1, wherein selecting the encoded data to be transmitted includes: determining one or more of the multiple channels of encoded data that have a difference between the target latency and a transmission latency under the channel bandwidth within a preset range; and selecting one channel of encoded data that has a highest bit rate among the one or more of the multiple channels of encoded data as the encoded data to be transmitted.

6. (Cancelled)

7. (Previously Presented) The method of claim 1, wherein selecting the encoded data to be transmitted includes: determining one or more of the multiple channels of encoded data that have a difference between the target latency and a transmission latency under the channel bandwidth within a preset range; and selecting one channel of encoded data that has a highest encoding quality among the one or more of the multiple channels of encoded data as the encoded data to be transmitted.

8. (Cancelled)

9. (Previously Cancelled)

10. (Previously Cancelled)

11. (Currently Amended) A system comprising: a memory storing computer executable instructions; and a processor coupled to the memory and configured to execute the instructions to: generate multiple channels of encoded data by encoding same data to be encoded according to a plurality of bit rates; select encoded data to be transmitted from the multiple channels of encoded data according to a channel bandwidth of a transmission channel, the encoded data to be transmitted being one of the multiple channels of encoded data that matches the channel bandwidth; transmitting the encoded data of the selected channel, the encoded data of the selected channel including an image frame; and using reconstructed data of the transmitted image frame corresponding to the selected channel as a reference for encoding a next image frame to be transmitted; wherein the encoded data to be transmitted is selected by: selecting one of the multiple channels of encoded data with a smallest value of a cost function as the encoded data to be transmitted, the cost function being determined according to the channel bandwidth, a target latency, an encoding quality, a target bit rate, and weights A and B, wherein weight A is configured to bias the cost function towards a latency control, and weight B is configured to bias the cost function towards the encoding quality, the latency control being determined according to a difference between the target latency and a result of the target bit rate dividing the channel bandwidth.

12. (Cancelled)

13. (Previously Presented) The system of claim 11, wherein the processor is further configured to execute the instructions to: select one of the multiple channels of encoded data, of which a transmission latency under the channel bandwidth is closest to the target latency out of the multiple channels of encoded data, as the encoded data to be transmitted.

14. (Previously Presented) The system of claim 11, wherein the processor is further configured to execute the instructions to: select one of the multiple channels of encoded data, of which a transmission latency under the channel bandwidth is not more than and is closest to the target latency out of the multiple channels of encoded data, as the encoded data to be transmitted.

15. (Previously Presented) The system of claim 1, wherein the processor is further configured to execute the instructions to: determine one or more of the multiple channels of encoded data that have a difference between the target latency and a transmission latency under the channel bandwidth within a preset range; and select one channel of encoded data that has a highest bit rate among the one or more of the multiple channels of encoded data as the encoded data to be transmitted.

16. (Cancelled)

17. (Previously Presented) The system of claim 11, wherein the processor is further configured to execute the instructions to: determine one or more of the multiple channels of encoded data that have a difference between the target latency and a transmission latency under the channel bandwidth within a preset range; and select one channel of encoded data that has a highest encoding quality among the one or more of the multiple channels of encoded data as the encoded data to be transmitted.

18. (Cancelled)
19. (Previously Cancelled)
20. (Previously Cancelled)
21. (Previously Presented) The method of claim 1, wherein the cost function is:

    PNG
    media_image1.png
    42
    656
    media_image1.png
    Greyscale



Allowable Subject Matter
Claim 1, 3-5, 7, 11, 13-15, 17, 21 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art either alone or in combination fails to teach the claimed limitations as amended on 6/01/2021 and further amended after an interview in an Examiner’s Amendment above. Specifically, the prior art fails to teach “multiple channels of encoded data by encoding same data”, “using reconstructed data of the transmitted image frame corresponding to the selected channel as a reference for encoding a next image frame,” and a “cost function” wherein “the cost function being determined according to the channel bandwidth, a target latency, an encoding quality, a target bit rate, and weights A and B, wherein weight A is configured to bias the cost function towards a latency control, and weight B is configured to bias the cost function towards the encoding quality, the latency control being determined according to a difference between the target latency and a result of the target bit rate dividing the channel bandwidth” as claimed in combination with the other limitations of the claim.
Examiner cites Leontaris et al. (US 20110090960 A1) ¶0052 teaches reference frames and further Zheng US 20130322516 ¶0026 which has a bandwidth monitor that determines available bandwidth on network, selects a bit stream based on the bandwidth, and uses feedback signals to choose different bit streams with different bit rates to meet current network bandwidth conditions or match the channel bandwidth see ¶0032-37. Zheng fails to teach a “cost function” as claimed above and “reconstructed data” as claimed. Holmer US 20140241419 A1 teaches ¶0027 a cost function with a distortion cost i.e. a cost related to encoding quality and a cost related to delay i.e. latency that are biased by an amount, and the equation including 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.